        Case 7:19-cv-09914-KMK Document 128
                                        127 Filed 08/31/21
                                                  08/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 GIA SESSA, on behalf of herself and all others
 similarly situated,

                       Plaintiff,
                                                        Civil Action No.:19-cv-09914 (KMK)
                 v.
                                                        ORDER GRANTING
 LINEAR MOTORS, LLC d/b/a CURRY                         PLAINTIFF’S MOTION TO FILE
 HYUNDAI SUBARU; HUDSON VALLEY                          DOCUMENTS UNDER SEAL
 FEDERAL CREDIT UNION; CREDIT UNION
 LEASING OF AMERICA; and TRANS UNION,
 LLC,

                       Defendants.



       UPON CONSIDERATION OF the Motion to File Documents Under Seal and a Notice of

Filing Sealed Documents filed by Gia Sessa (Docket Entry Nos. 122 and 123), which seeks to file

under seal the following documents submitted to this Court:

       1. Exhibit 1 through 15 to the Declaration of Evan S. Rothfarb dated August 27, 2021;

       2. Exhibits 3, 5, and 10 to the Declaration of Gia Sessa dated August 27, 2021;

       3. Plaintiff’s Opposition to Defendant Trans Union, LLC’s Motion for Summary

           Judgment; and

       4. Plaintiff’s Local Civil Rule 56.1(b) Counter-Statement of Controverted Material Facts

           in Opposition to Trans Union, LLC’s Statement of Material Facts (UNREDACTED);

           and

Upon review of the documents and materials referenced and for the reasons stated therein:
        Case 7:19-cv-09914-KMK Document 128
                                        127 Filed 08/31/21
                                                  08/30/21 Page 2 of 2




       IT IS HEREBY ORDERED that the above-referenced documents are ordered sealed; and

       IT FURTHER ORDERED that Plaintiff is directed to file a redacted version of

the Opposition to Defendant Trans Union, LLC’s Motion for Summary Judgment following

conferral with between counsel.


Dated: August 31, 2021
White Plains, NY



                                  SO ORDERED:



                                  Hon. Kenneth M. Karas, U.S.D.J.




                                           2
